Per Curiam.
This case came before us last October, and the questions in respect to alimony were considered and determined in the decision rendered at that time. Fitzpatrick v. Fitzpatrick, 127 Minn. 96, 148 N. W. 1074. Among other things it was ordered “that plaintiff pay to defendant, in addition to the quarterly payments commencing January 1, 1915, within 30 days from the date of the modified decree, the sum of $3,000, without deduction on account of payments heretofore made under the order of the court below, the same to be in full of all costs and disbursements of the action and the items heretofore ordered paid by this court.” It subsequently appearing that, after the making of the above order and before the remittitur, plaintiff had paid defendant the sum of $200, pursuant to an order previously made by the court below, the amount to be paid under the above order was reduced to the sum of $2,800. Thereafter defendant applied to this court for a further modification of the award of alimony which was denied on October 23, 1914, with the suggestion that such application should be made to the court below under section 7129, G. S. 1913. After the entry of the modified judgment in the court below, plaintiff paid defendant the sum of $2,550, being the $2,800, specified in the order of this court, less the sum of $250 theretofore paid as attorney’s fees under the order of this court. Thereafter defendant made an application to the court below for the allowance of additional alimony, and also to compel plaintiff to pay the $250 which he had deducted as above stated. Both applications were denied and defendant appealed from the order denying them.
Under the former order of this court, the allowance of $2,800 included all costs and disbursements and all items theretofore paid under the order of this court; and, as $250 had already been paid under the order of this court, the amount of such allowance remaining to be paid was the sum of $2,550. By paying that amount, plaintiff fully complied with that portion of the order.
No material change has taken place in the condition or situation of either party since the provisions in respect to alimony were settled and determined by the modified judgment, and the trial court properly declined to change or modify such provisions.
Order affirmed.